Title: To George Washington from George Weedon, 2 October 1781
From: Weedon, George
To: Washington, George


                  Dr Sir
                     Camp Ware Church Octobr 2d 1781 half after Seven P.M.
                  
                  One of my lookouts has this moment Returned from his station at Hobdeys; The Enemy this morning sank a Brig. and schooner, loaded with Canon and Carriages at the salt marshes just below Town.  No other Intelligence that can be depended on, he says he saw an Eastern shore Man that crossed the Bay last Night, who said a British Fleet was of the Cape, This I scarely believe.  I am with much Esteem & Regd Yr Excellencies Most Obt St
                  
                     G. Weedon
                  
               